Citation Nr: 1108061	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  08-38 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection, to include on a secondary basis, for hypertension.

2.  Whether new and material evidence has been received to reopen service connection for back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified at a Board hearing held in November 2010 in Nashville, Tennessee.  Following the hearing the Veteran submitted additional medical evidence without a waiver of his right to initial RO consideration of that evidence.  Given the Board's disposition of the issue on appeal, the Board will not remand the case for the RO's consideration of that evidence.

The issue of whether new and material evidence has been received to reopen service connection for back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's hypertension was caused by his service-connected diabetes mellitus.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, hypertension is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2010), VA has certain duties to notify and assist the Veteran in his appeal.  However, given the favorable actions taken hereinbelow, further discussion explaining how VA complied with those laws is unnecessary.  The Board notes in passing that the RO advised the Veteran in October 2007, which is the month he filed his claim seeking service connection for hypertension, of the information and evidence necessary to substantiate the initial rating assigned and the effective date for the grant of service connection in the event his claim was successful.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2010).

Service connection may also be granted for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The Veteran contends instead that his hypertension was caused by his service-connected type II diabetes mellitus.  The evidence does not show, and the Veteran does not contend, that the hypertension originated in service or until many years thereafter.  

The evidence in this case includes service treatment records, which are silent concerning hypertension.  Private and VA treatment records on file document treatment for diabetes since at least 2003.  The records first mention hypertension in 2007.  The records show that the Veteran repeatedly referred to increased hypertension associated with job stress.

There is medical opinion evidence that tends to weigh in favor of the claim, and medical opinion evidence that tends to weigh against the claim.  The unfavorable evidence includes an October 2008 report of VA examination and medical opinion that the hypertension was less likely as not caused by or a result of the service-connected diabetes.  At this examination, the Veteran reported that his hypertension was first treated in 2007.  After making physical findings, the VA examiner diagnosed the Veteran as having essential hypertension.  The VA examiner opined that the hypertension was less likely as not caused by or a result of the service-connected diabetes.  In explanation, the VA examiner noted that the Veteran acknowledged having a high stress job with a negative impact on his health for many years.  The VA examiner also noted that the Veteran did not have any renal involvement secondary to diabetes that would predispose him to the development of diabetes-related hypertension.

The favorable evidence included a medical opinion from a private physician to the effect that the Veteran's hypertension was secondary to the service-connected diabetes mellitus and diabetic complication of nephropathy.  In a November 2010 statement, Dr. C. Anderson indicated that he had treated the Veteran from 2002 through 2006.  He noted that the Veteran had diabetes and hypertension.  He explained that the Veteran manifested metabolic syndrome, and opined that, consequently, the Veteran's hypertension was secondary to poorly controlled diabetes and diabetic nephropathy.  

The favorable evidence also includes a December 2010 opinion by a VA physician's assistant that, after developing diabetes, the Veteran later developed hypertension as a result of the diabetes.

Treatment records show that the Veteran's diabetes began well before the onset of his hypertension.  His diabetes was recognized as early as 2003, and the treatment records do not show elevated blood pressure readings, or a diagnosis of hypertension, until several years after the onset of diabetes.

As to the link between the diabetes and the subsequent development of hypertension, the October 2008 VA examiner concluded that there was no such link.  He based his opinion on the Veteran's assertion that he had a high stress job, and the absence of renal involvement.  The Board finds the rationale of a high stress job unpersuasive, as it at most just posits a potential second etiology for the hypertension without explaining why one etiology is more likely than the other.

In contrast, Dr. Anderson concluded that the Veteran's hypertension was present in a constellation of disorders representing metabolic syndrome, which made the hypertension secondary to poorly controlled diabetes and diabetic nephropathy.  The December 2010 opinion is also supportive, but lacks any rationale.

The United States Court of Appeals for the Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[i]t is not error for the BVA to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reason or bases.  It is the responsibility of the [Board] ... to assess the credibility and weight to be given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In this case, the Board can find no basis on which to assign greater probative value to either the October 2008 VA examiner's negative opinion or Dr. Anderson's November 2010 favorable opinion.  Both contain clear rationales for their positions, and each carries its own deficiencies.  The Board consequently finds that the medical opinion evidence is in relative equipoise as to whether the Veteran's hypertension was caused by his service-connected diabetes mellitus.  Resolving reasonable doubt in his favor, the Board finds that the diabetes did result in the onset of hypertension.  Consequently, service connection for hypertension, as secondary to the service-connected diabetes mellitus, is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 3.310.


ORDER

Service connection for hypertension is granted.


REMAND

In an April 2008 rating decision, in the guise of denying entitlement to a temporary total rating for back surgery, the RO determined that new and material evidence had not been submitted to reopen a claim of service connection for back disability.  In May 2008, June 2008, and October 2008 the Veteran expressed disagreement as to that determination.  The October 2008 correspondence in particular expressed a desire for appellate review.  See Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  The record shows that the Veteran has not yet been issued a statement of the case as to that issue.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (Court) indicated that in a case in which a veteran expressed disagreement in writing with a decision by an agency of original jurisdiction and the agency of original jurisdiction failed to issue a statement of the case, the Board should remand the matter for issuance of a statement of the case.  Consequently, the Board must remand for further procedural action the issue of whether new and material evidence has been received to reopen service connection for back disability. 

Accordingly, the issue of whether new and material evidence has been received to reopen service connection for back disability is REMANDED for the following action:

The RO should take all indicated action to issue a statement of the case to the Veteran addressing the issue of whether new and material evidence has been received to reopen service connection for back disability.  The Veteran should be clearly advised of the need to file a timely substantive appeal with respect to the April 2008 rating decision.  If a timely substantive appeal is thereafter submitted with respect to this issue, the RO should undertake any other indicated development.  If, and only if, a timely appeal has been perfected, this issue should be certified on appeal to the Board for the purpose of appellate review. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


